Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 1 of 8 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ERNEST MELO, on behalf of himself and
all others similarly situated,

Plaintiff,
V.
Civil Action No.
ZUMPER, INC.
49 Geary Street, #350
San Francisco, CA 94108

SERVE: Secretary of the Commonwealth
Richmond, Virginia,

Defendant.

COMPLAINT

COMES NOW the Plaintiff, Ernest Melo (“Melo” or “Plaintiff’), by counsel, and files
this Complaint against the Defendant, based on the following:

PRELIMINARY STATEMENT

1. This is an action for statutory, actual, and punitive damages, costs, and attorney
fees brought pursuant to 15 U.S.C. § 1681, et seg. (the Fair Credit Reporting Act or “FCRA”).

2. In this case, the Defendant combined or mixed the credit files of the Plaintiff with
other individuals including, but not limited to, his father, who has a different name, date of birth,
contact information, and social security number.

3. When Plaintiff became aware that the Defendant was publishing false judgment
information about him, he requested disclosure of his consumer file from the Defendant to
review and determine the source of the inaccurate information. Defendant thereafter refused to

respond to Plaintiff's request, failed to provide him with the source of the judgment information,
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 2 of 8 PagelD# 2

and failed to provide him with any of the disclosures or other information mandated by 15
U.S.C. §1681¢.
JURISDICTION

4. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681(p).

Bi This claim relates to a case previously filed by the Plaintiff, Melo v. Experian
Information Solutions, Inc., Civil Action 3:17-cv-00642 (REP).

PARTIES

6. The Plaintiff is a natural person residing in Virginia, and at all times relevant
hereto was a “consumer” as defined by 15 U.S.C. §1681a(c).

F Defendant Zumper, Inc., (“Zumper”), is a corporation headquartered in San
Francisco, California.

8. Zumper is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).
Zumper is regularly engaged in assembling, evaluating, and disbursing information concerning
consumers to furnish consumer reports to third parties as defined by 15 U.S.C. §1681a(d).

9. Upon information and belief, Defendant disburses such consumer reports to third
parties under a contract for monetary compensation.

FACTS

10... On or about August 2017, Plaintiff applied to rent a condominium.

11. The leasing agent requested Plaintiff's consumer report through the Defendant’s
online tenant screening resource.

12. The Defendant published a consumer report that included derogatory entries that

did not belong to him.
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 3 of 8 PagelD# 3

13. By way of example, the Defendant reported multiple civil judgments and
evictions in his report that belonged to his father.

14. This misinformation was mixed into the Plaintiff's file due to the Defendant’s
failure to maintain reasonable procedures to assure maximum possible accuracy in the
preparation of consumer reports.

15. Due to the Defendant’s lack of reasonable procedures to assure maximum
possible accuracy, the derogatory and mismatched credit information included in Plaintiffs
consumer report significantly limited and negatively impacted his ability to secure a rental
property.

16. Defendant’s failure to establish or follow reasonable procedures to assure
maximum possible accuracy in the preparation of consumer reports caused the Plaintiff to suffer
actual damages to include, but not limited to, missed rental and economic opportunities,
aggravation, inconvenience, embarrassment, and frustration. The Plaintiff was also deterred
from applying for other rental properties because of the inaccurate negative reporting.

17. Following the publication of the Zumper consumer report, Plaintiff requested a
copy of his consumer file from the Defendant.

18. To date, the Defendant has failed to provide any response to Plaintiff's request for
disclosure of his consumer information, or any of the other information mandated by 15 U.S.C.

§1681g, which includes:

a. All information in the Plaintiff's file at the time of the request;
b. The sources of that information;
C: Identification of each person that procured a consumer report about him

during the 1-year period preceding the date on which the request was made;
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 4 of 8 PagelD# 4

d. The dates, original payees, and amounts of any checks upon which is
based any adverse characterization of the consumer to be included in the file at the time
of the disclosure;

e. A record of all inquiries received by the agency within the 1-year period
preceding the request that identified the consumer in connection with a credit or
insurance transaction that was not initiated by the consumer;

E, A statement that the Plaintiff had the right to request and obtain a credit
score; and,

g. The summary of rights mandated by 15 U.S.C. §1681g(c)(2).

19. By following its standard practices and procedures, Zumper deprived the Plaintiff
of his consumer file information required by the FCRA, as described above, and thereby caused
the Plaintiff to suffer various injuries, including, but not limited to, an informational injury.

COUNT ONE: Individual Claim
Violation of 15 U.S.C. § 1681e(b)

20.‘ The Plaintiff restates each of the allegations in the preceding paragraphs 1 through
16 as if set forth at length herein.

21. Zumper failed to maintain reasonable procedures to ensure the maximum possible
accuracy of the consumer credit information it reported concerning the Plaintiff, thereby
violating 15 U.S.C. 1681e(b).

22. Defendant’s violations were willful, pursuant to 15 U.S.C. § 1681n, or, in the
alternative, negligent entitling the Plaintiff to recover under 15 U.S.C. § 16810.

23. As a result of the Defendant’s violation of the statute as described herein, the
Plaintiff is entitled to recover actual damages, statutory damages, and punitive damages, in

addition to his costs and attorney fees.
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 5 of 8 PagelD# 5

COUNT TWO: Class Action Claim
Violation of 15 U.S.C. § 1681¢

24, The Plaintiff restates each of the allegations in the preceding paragraphs | through
9 and 17 through 19 as if set forth at length herein.

25.  Zumper failed to provide Plaintiff any response to his written request for a copy
of his consumer file, failed to disclose the source of the judgment information contained in his
consumer report, and failed to identify each person that procured the Plaintiff's report during the
preceding 1-year period, thereby violating 15 U.S.C. 1681g.

26. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Plaintiff brings this
action for himself and on behalf of a class defined as follows:

All natural persons residing in the United States (a) who requested their consumer

disclosure from Zumper, (b) within the two year period preceding the filing of this

action and during its pendency, and (c) to whom Zumper failed to provide a

response that included the source of the judgment information maintained by the

Defendant. Excluded from the class definition are any employees, officers, or

directors of Zumper, any attorney appearing in this case, and any judge assigned

to hear this action.

27. The Plaintiff incorporates his prior allegations and estimates that the class is so
numerous that joinder of all members is impractical. Zumper sells thousands of consumer
reports each year.

28. The Plaintiffs claim is typical of those of the class members — Zumper failed to
respond to their request for a consumer disclosure and to identify the source of the public records
that it published about them.

29. The Plaintiff will fairly and adequately protect the interests of the class. The

Plaintiff has retained counsel experienced in handling FCRA class actions. Neither the Plaintiff

nor his counsel has any interests that might cause them to not vigorously pursue this action. The
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 6 of 8 PagelD# 6

Plaintiff is aware of his responsibilities to the putative class and has accepted such
responsibilities.

30. Certification of a class under Rule 23(b)(1) of the Federal Rules of Civil
Procedure is proper. Prosecuting separate actions would create a risk of adjudications that would
be dispositive of the interests of the other members who are not parties to the individual
adjudications or would substantially impair their ability to protect their interests.

31. Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil
Procedure is appropriate in that the Defendant acted on grounds generally applicable to the class,
thereby making appropriate declaratory relief with respect to the class as a whole.

32. Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil
Procedure is also appropriate in that:

a. As alleged above, the questions of law or fact common to the members of
the class predominate over any questions affecting an individual member. Each of the
common facts and legal questions in the case overwhelms the more modest individual
damages issues. Further, those individual issues that do exist can be effectively
streamlined and resolved in a manner that minimizes the individual complexities and
differences of proof in the case.

b. A class action is superior to other available methods for the fair and
efficient adjudication of the controversy. Consumer claims are generally ideal for class
treatment as they involve many, if not most, consumers who are otherwise disempowered
and unable to afford to bring such claims individually. Further, most consumers affected
by the Defendant’s FCRA violation would likely be unaware of their rights under the

law, or who they could find to represent them in federal litigation. Additionally,
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 7 of 8 PagelD# 7

individual litigation of the uniform issues, in this case, would be a waste of judicial

resources. The issues at the core of this case are class-wide and should be resolved at one

time. A win for one consumer would set the law for every similarly situated consumer.

33. The Defendant’s violations were willful, pursuant to 15 U.S.C. § 1681n, or, in the
alternative, negligent entitling the Plaintiff and putative class members to recover under 15
U.S.C. § 16810.

34. As a result of the Defendant’s violations, the Plaintiff and the putative class
members suffered damages and are entitled to recover statutory damages, punitive damages,
costs, and attorney fees.

PRAYER FOR RELIEF

The Plaintiff therefore requests that Court award statutory damages between $100 and $1,000 to
the Class in addition to punitive damages, attorneys fees and costs; that the Court further award
Plaintiff actual, statutory and punitive damages with regard to his individual claim, in addition to
his attorneys fees and costs, and award such declaratory and injunctive relief as may be
appropriate, including entry of an Order requiring the Defendant to provide the consumer file,
including the source of the judgment information, to each putative class member that historically
requested their disclosure and to continue to provide this information to any individuals that
request their disclosure from the Defendant in the future.

Plaintiff demands a trial by jury.
Case 3:18-cv-00756-REP Document1 Filed 11/01/18 Page 8 of 8 PagelD# 8

Respectfully submitted,
Ernest Melo,

By: /s/ ‘
Matthew J. Erausquin, VSB No. 65434
Consumer Litigation Associates,
Northern Virginia, P.C.

1800 Diagonal Road, Suite 600
Alexandria, VA 22314

Tel: (703) 273-7770

Fax: (888) 892-3512

matt@clalegal.com

Leonard A. Bennett, VSB No. 37523
Consumer Litigation Associates, P.C.
763 J. Clyde Morris Boulevard, Suite 1A
Newport News, VA 23601

Tel: (757) 930-3660

Fax: (757) 930-3662
lenbennett@clalegal.com

 

Counsel for the Plaintiffs
